Citation Nr: 0630212	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  97-20 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to a compensable rating for status post 
fracture of the right 4th finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's service 
connection claim for a back disability, and denied a 
compensable rating for his service-connected right 4th finger 
disability.  In October 2002, the veteran testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
in the record.  

This appeal was originally presented to the Board in November 
2003, at which time it was remanded for additional 
development.  It has now been returned to the Board for 
further appellate consideration.  

The veteran has also perfected appeals of the following 
issues: entitlement to service connection for hypertension, 
entitlement to a compensable rating for a deviated nasal 
septum, and entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities.  However, in a 
February 2006 rating decision, the veteran was awarded 
service connection for hypertension.  Because the veteran was 
awarded service connection for this disability, it is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).  Additionally, because he was awarded 
a compensable initial rating of 10 percent for his 
hypertension, effective from July 24, 1996, his claim for a 
compensable rating based on multiple noncompensable 
disabilities is now also moot under the law.  38 C.F.R. 
§ 3.324 (2006); see generally Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Finally, in a February 2006 written 
statement, the veteran withdrew his claim for a compensable 
rating for a deviated nasal septum; thus, this issue is no 
longer on appeal before the Board.  See 38 C.F.R. § 20.204 
(2005).  


FINDINGS OF FACT

1.  The veteran has presented competent evidence indicating 
his degenerative disc disease and spinal stenosis of the 
lumbosacral spine result from a motor vehicle accident 
sustained during military service.  

2.  The veteran's residuals of a fracture of the right 4th 
finger result in mild flexion contraction of the finger, with 
no significant loss of functionality of the right hand.  


CONCLUSIONS OF LAW

1.  Degenerative disc disease and spinal stenosis of the 
lumbosacral spine were incurred in or aggravated by active 
military service and may be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).    

2.  The criteria for a compensable rating for residuals of 
fracture of the right 4th finger have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5227, (2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Proper notice should also be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  
 
In this case, for the reasons set forth below, the VA has 
complied with the duties under the law to notify and assist 
the veteran , as well as the implementing regulations, in 
reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to show his 
entitlement to the disabilities claimed via RO letters issued 
in February 2002, March 2003, March 2004, June 2004, November 
2004, and February 2006.  In addition, these documents 
provided the veteran with specific information relevant to 
his claims.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c) (2006).  In this case, all identified and 
available evidence has been obtained, including all relevant 
treatment records and examination reports.  In this respect, 
the Board notes that all private medical treatment records 
made known to VA have been obtained.  The veteran was also 
notified of the above development via the RO's letters.  No 
response or additional records have been received to the 
present.  The RO has also obtained the veteran's medical 
treatment records and examination reports from the local VA 
medical center, where he has received treatment.  Thus, the 
Board finds that no additional evidence, which may aid the 
veteran's claims or might be pertinent to the bases of the 
claims, has been identified or remains outstanding, and the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claims discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that legal notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in December 1996) 
and appealed prior to enactment of the changes in the law.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial December 1996 adjudication, the appellant has not 
been prejudiced thereby.  The content of the notices provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran is seeking both an 
increased rating and service connection.  As was noted above, 
he has already been provided with notice of what type of 
information and evidence was needed to substantiate his 
claims.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the veteran retains the right to initiate an appeal 
of the effective date and/or initial rating assigned his 
service-connected back disability.  Additionally, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for an increased rating for 
his right 4th finger fracture, any questions as to the 
appropriate effective date for a disability rating to be 
assigned is rendered moot.  


I. Service connection - Back disability

The veteran seeks service connection for a back disability.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be awarded for certain disabilities, such as arthritis, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

At the time he was examined for service entrance in September 
1960, the veteran had no disability of the spine.  However, 
according to his service medical records the veteran sought 
treatment for a low back strain incurred while lifting a 
heavy object in September 1964.  Strained muscles of the low 
back were diagnosed, and heat and light duty were 
recommended.  The veteran was next involved in a motor 
vehicle accident in March 1965, at which time he reported 
pain of the neck and back.  Bruising was noted but X-rays of 
the neck and skull were negative.  Heat and rest were 
recommended.  

Subsequent to service, the veteran sought private treatment 
for low back pain on several occasions.  The veteran worked 
as a pipe-fitter as a civilian and was treated several times 
for low back injuries.  In July 1984, a computed tomography 
(CT) scan confirmed degenerative disc disease at several 
locations along the lumbosacral spine, with spondylolisthesis 
also observed at L5-S1.  He has been diagnosed with a low 
back strain on other occasions.  

The veteran first underwent VA orthopedic examination of his 
spine in October 1996, at which time he reported a history of 
low back pain since a lifting injury during military service.  
The VA examiner evaluated the veteran and diagnosed 
degenerative disc disease and spondylolisthesis of the 
lumbosacral spine.  A subsequent November 1996 VA examination 
diagnosed mechanical low back pain of the lumbosacral spine.  

In November 2003, the Board remanded the veteran's claim for 
a VA medical examination and opinion regarding the onset of 
his low back disability.  The veteran underwent a VA 
examination in December 2005.  The examiner reviewed the 
claims file, including the service medical records, and noted 
the veteran's low back strain and motor vehicle accident 
during service.  He also noted the veteran's post-service on-
the-job injuries as a pipe-fitter.  Examining the veteran, 
the VA physician diagnosed spinal stenosis at L2-S2 along 
with degenerative changes and spondylolisthesis of the 
lumbosacral spine.  Regarding the onset of this disability, 
the examiner concluded that the veteran's "service connected 
and non-service connected factor[s] aggravated his back 
condition."  

In August 2006, the veteran submitted a May 2005 physical 
examination report from V.J.L., M.D., a private physician.  
Dr. L. physically examined the veteran and confirmed a 
current diagnosis of degenerative disc disease with spinal 
stenosis of the lumbosacral spine.  Dr. L. also concluded, 
based on the veteran's history of an in-service low back 
injury, that it was as "likely as not" his back disability 
began during military service.  

After considering the totality of the record, the Board finds 
the award of service connection for degenerative disc disease 
and spinal stenosis of the low back is warranted.  The 
veteran's service medical records confirm a low back strain 
during military service in 1964, as well as a subsequent 
motor vehicle accident, which resulted in back pain.  More 
recently, the veteran has been diagnosed with degenerative 
disc disease and spinal stenosis, which was confirmed by both 
VA and private examiners.  Additionally, both VA and private 
examiners indicated this disability began during military 
service.  While the veteran further injured his low back 
following service while working as a pipe fitter, the VA 
examiner indicated this disability began during military 
service.  Therefore, based on these findings, the Board 
concludes service connection for degenerative disc disease 
and spinal stenosis of the lumbosacral spine is warranted.  


II. Compensable rating - Right finger fracture

The veteran seeks a compensable rating for residuals of a 
fracture of the right 4th finger.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The RO has evaluated the veteran's service-connected 
residuals of fracture of the right 4th finger under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227.  During the course of this 
appeal, VA revised Diagnostic Codes 5216-5230, which pertain 
to ankylosis and limitation of motion of the fingers.  See 67 
Fed. Reg. 48784-48787 (July 26, 2002).  The revisions became 
effective August 26, 2002.  When a law or regulation changes 
while a case is pending, the version most favorable to the 
claimant applies, absent legislative intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised 
statutory or regulatory provisions, however, may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

Under Diagnostic Code 5227 as in effect prior to August 26, 
2002, a noncompensable rating is warranted for ankylosis of 
the ring (4th) finger.  The note following Diagnostic Code 
5227 indicates that extremely unfavorable ankylosis of the 
finger would be rated as amputation under Diagnostic Code 
5155, which provides a 10 percent rating for amputation of 
the ring finger without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (2002).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 as revised 
August 26, 2002, unfavorable or favorable ankylosis of the 
ring finger of the major or minor hand warrants a 
noncompensable rating.  The note associated with this Code 
states that VA should also consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  

Following receipt of the veteran's claim, he was afforded VA 
examination in November 1996.  His history of a right 4th 
finger fracture following a fight during military service was 
noted.  At the time of the initial injury, he was treated 
with open reduction internal fixation of the fracture.  
However, the first operation was not successful and had to be 
repeated shortly thereafter, followed by splinting of the 
finger and physical therapy.  Since that time, he has 
experienced pain and weakness of the right finger joint.  On 
physical examination the veteran had mild proximal 
interphalangeal joint flexion/contraction, with tenderness on 
motion and palpation.  Grip strength and dexterity were 
within normal limits.  No edema was present.  He was able to 
grasp objects.  X-rays revealed no recent fractures or other 
injuries of the hand.  

On the occasion of the October 2002 hearing, the veteran 
testified that while he does experience pain in his right 4th 
finger, he was not taking medication for the pain.  He 
further noted that he was also not receiving outpatient 
treatment for symptomatology related to the finger. 

Pursuant to the Board's remand, the veteran underwent another 
VA orthopedic examination in February 2005.  His prior 
history of a right 4th finger fracture during military 
service was noted.  On physical examination the veteran had a 
mild 8º flexion contracture of the finger, with no gap 
between the thumb and the finger, and no gap between the 
finger and the proximal crease.  Range of motion testing of 
the right wrist revealed extension to 70º, flexion to 80º, 
radial deviation to 20º, and ulna deviation to 40º.  
Functional use of the hand for such tasks as writing, 
pushing, pulling, etc., was intact.  The examiner did not 
identify any additional impairment of the veteran's right 
hand resulting from his right 4th finger injury.  No 
additional pain, fatigue, or weakness was noted with use of 
the hand.  A mild flexion contracture with mild post-
traumatic degenerative changes of the right 4th finger was 
diagnosed.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a compensable 
rating for the veteran's residuals of a fracture of the right 
4th finger.  As noted above, a noncompensable rating is the 
maximum schedular rating available for ankylosis of the ring 
finger under either the former or current version of 
Diagnostic Code 5227.  As noted above, both the old and new 
criteria provide that extremely unfavorable ankylosis of a 
single digit may be rated as equivalent to amputation.  38 
C.F.R. § 4.71a, Code 5227, Note (2006).  Ankylosis is defined 
as "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995), (citing Dorland's Illustrated Medical 
Dictionary, 91 (27th ed. 1988)).  However, in the present 
case, while the veteran has flexion contracture of the right 
4th finger, this has been characterized as mild, and it does 
not interfere with the functioning of the remainder of his 
hand, according to the November 1996 and February 2005 VA 
examination reports.  Thus, a disability rating based on 
impairment comparable to amputation is not warranted, as the 
veteran has not displayed extremely unfavorable ankylosis of 
the right 4th finger at any time during the pendency of this 
appeal.  The veteran also does not display additional 
limitation of motion or impairment of the right hand 
resulting from his right 4th finger injury, as would warrant 
a compensable rating under the revised version of Diagnostic 
Code 5227.  

Additionally, the Board has considered whether a higher 
rating under the factors outlined by the Court in DeLuca is 
warranted.  However, where the veteran is already receiving 
the maximum available rating for limitation of motion, an 

increased rating based on DeLuca may not be awarded.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2005); Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right 4th finger fracture has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

Overall, the preponderance of the evidence is against a 
compensable rating under the former or current rating 
criteria for the veteran's residuals of a fracture of the 
right 4th finger.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).




ORDER

Service connection for degenerative disc disease and spinal 
stenosis of the lumbosacral spine is granted.  

A compensable rating for residuals of a fracture of the right 
4th finger is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


